UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-1297


JERRY LEE ROSS,

                       Plaintiff - Appellant,

          v.

CNAC, d/b/a Smart Finance,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:12-cv-00827-MOC-DCK)


Submitted:   July 24, 2014                      Decided: July 28, 2014


Before FLOYD and      THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jerry Lee Ross, Appellant Pro Se.      William Anthony Navarro,
WISHART, NORRIS, HENNINGER & PITTMAN, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jerry   Lee     Ross   appeals     the   district       court’s     order

granting CNAC’s summary judgment motion on his claims alleging

violation of the Truth in Lending Act, 15 U.S.C.A. §§ 1601-1667f

(West 2009 & Supp. 2014); the Fair Debt Collection Practices

Act, 15 U.S.C. §§ 1692-1692p (2012); the Fair Credit Reporting

Act, 15 U.S.C.A. §§ 1681-1681x (West 2009 & Supp. 2014); and for

breach       of   contract;       negligence    and    gross        negligence;     and

defamation.       We have reviewed the record and find no reversible

error.       Accordingly, we affirm the district court’s judgment.

Ross    v.    CNAC,   No.    3:12-cv-00827-MOC-DCK           (W.D.N.C.      March   17,

2014).       We dispense with oral argument because the facts and

legal    contentions        are   adequately     presented     in     the   materials

before   this     court     and   argument     would   not    aid    the    decisional

process.



                                                                              AFFIRMED




                                          2